O’BRIEN, BELLAND & BU$UIN$KY, LLC
1526 Berlin Road
Cherry Hill, New Jersey 08003
(856) 795-2181
By: Steven I. Bushinsky, Esquire
      W. Daniel Feehan, Esquire

Attorneys for Plain tiffs

                       UNITED STATES DISTRICT COURT
                      FOR THE DI$TR1CT OF NEW JERSEY

TRUSTEES OF INTERNATIONAL
UNION OF PAINTERS AND ALLIED                      Case No. l:18-cv-11452-RMB-AMD
TRADES DISTRICT COUNCIL 711
HEALTH & WELFARE FUND, et. aL,

                                    Plaintiffi,       DEFAULT JUDGMENT
V.


CEI CONTRACTORS, INC.,

                                  Defendant.


       This matter having come before the Court on Plaintiffs’ Request for Default

Judgment, it is on this       day of    %cu                  2019;

       ORDERED and ADJUDGED that the PlaintiffFunds recover of Defendant

CEI Contractors, Inc. the sum of $48,278.94, less payments received, which is

inclusive of interest, liquidated damages, and attorneys’ fees, as provided by law and

to include additional interest thereon; and
      IT IS1URThER ORDERED and ADJUDCED that this Court will retain

actic jthidictOn ove thQ eriinr’er.cnt ud cun(imecHitigation of this matter1



                                      Renee M. Bumb, U.SD.J.




                                         2
